ACCEPTED




                                                                                                                  SIOZ-80-0I
                                                                                                       12-15-00107-CR
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                  10/8/2015 2:01:02 PM
                                                                                                             Pam Estes
                                                                                                                CLERK




                                                                                     FILED IN
                                                                              12th COURT OF APPEALS
                                                                                   TYLER, TEXAS
                                                                              10/8/2015 2:01:02 PM
                                                                                     PAM ESTES
                                                                                       Clerk
                               CAUSE NUMBER 12-15-00107-CR

CHRISTOPHER RAY OLIVAREZ                                      IN THE

VS.                                                           TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                            COURT OF APPEALS

                                 APPELLANT'S
                   FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW Appellant Christopher Ray Olivarez, by and through Colin D. McFall,

Attorney of Record, in the above numbered and styled cause, pursuant to Rule 10.5 (b) and Rule

38.6 (d), Texas Rules of Appellate Procedure, and for good cause moves this Court grant

Appellant's First Motion to Extend Time to File Brief. In support of said motion, the Appellant

would respectfully show this Honorable Court the following:

                                                  I.

       Pursuant to Rule 10.5(b) (1) (A), Texas Rules of Appellate Procedure, Appellant's Brief is

due on the Stn day of October 2015.

                                                 II.

       Pursuant to Rule 10.5(b) (1) (B), Texas Rules of Appellate Procedure, Appellant

respectfully request a thirty (30) day extension of time to file Appellant's Brief. If granted,

Appellant's Brief would be due on the 9th day of November 2015.
                                                                                                     SIOZ-80-0I
                                                 III.
       Pursuant to Rule 10.5(b) (1) (C), Texas Rules of Appellate Procedure, Counsel relies on the

following facts to reasonably explain the need for the requested extension:

       Counsel is engaged in the multijurisdictional private practice of law. Counsel engages in

the practice of family law, juvenile law, criminal defense and quasi criminal proceedings.

Counsel operates two offices in the East Texas area. Counsel submits his work load is high.

Because of the demands of private practice and a high work load, Counsel has not had an

effective amount of time to draft an appellate brief. Counsel needs the requested extension of

time to effectively represent Appellant. Appellant is entitled to the effective representation of

Counsel.

                                                 IV.

       Pursuant to Rule 10.5(b) (1) (D), Texas Rules of Appellate Procedure, this is Counsel's

first motion for an extension of time to file Appellant's Brief.

                                                 V.

       Pursuant to Rule 10.1(5), Texas Rules of Appellate Procedure, Counsel was not able to

consult with opposing counsel, to confirm the instant motion is unopposed.

                                                 VI.

       WHEREFORE, PREMISES CONSIDERED, Appellant Christopher Ray Olivarez, prays

the Appellate Court grant Appellant's First Motion to Extend Time to File Brief; and grant

Counsel an additional thirty (30) days to file Appellant's Brief.
RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
       ,
COLIN D.        LL
                                                   Palestine, Texas 75801-2962
                                                   Telephone: 903-723-1923
Attorney at Law                                    Facsimile:     903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com

                                CERTIFICATE OF SERVICE

       I, Colin D. McFall, Attorney of Record for the above styled Appellant, hereby certify

service of a true and correct copy of the above and foregoing document upon Anderson County

Assistant Criminal District Attorney, Scott Holden, at sholden@co.anderson.tx.us, by email

transmission, on the 8th day of October 2015.

RESPECTFULLY SUBMITTED,


                                                   513 North Church Street
                                                   Palestine, Texas 75801-2962
COLIN D. MC                                        Telephone: 903-723-1923
Attorney at Law                                    Facsimile: 903-723-0269
Texas Bar Number: 24027498                         Email: cmcfall@mcfall-law-office.com
                                                                                                       SIOZ-80-0I
                                CAUSE NUMBER 12-15-00107-CR

CHRISTOPHER RAY OLIVAREZ                                       IN THE

VS.                                                            TWELFTH JUDICIAL DISTRICT

THE STATE OF TEXAS                                             COURT OF APPEALS

                                         AFFIDAVIT

         BEFORE ME, the undersigned notary, on this day, personally appeared Colin D. McFall,

a person whose identity is known to me. After I administered an oath to Colin D. McFall, upon

his oath, he said:

         "My name is Colin D. McFall. I am over eighteen (18) years of age, of sound mind and

capable of making this Affidavit. I am the Attorney of Record for Christopher Ray Olivarez, in

the above numbered and styled cause. I have read the Appellant's First Motion to Extend Time

to File Brief and swear the facts relied on are within my personal knowledge.




         SWORN to and SUBSCRIBED before me by Colin D. McFall on the 8th day of October

2015.


        weeipir      ,ehe.•••                         ::::::: 7.'1:,„
                                                    I= •                FALLON ASHLEY PIERCE
 otary Publ. in and for the State of Texas                       •-.0s Notary Public. State of Texas
                                                                        My Commission ExpireS
                                                                           August 01, 2018
My commission expires: